Exhibit 10.1
EXECUTION VERSION
AMENDMENT NO. 2
          AMENDMENT NO. 2 dated as of May 2, 2011 among The GEO Group, Inc., a
Florida corporation (the “Borrower”), its Subsidiaries listed on the signature
pages hereto as Guarantors, and BNP Paribas, in its capacity as Administrative
Agent under the Credit Agreement referred to below (the “Administrative Agent”)
pursuant to authority granted to it by the Required Lenders and by all Tranche B
Term Lenders (after giving effect to any replacement of Tranche B Term Lenders
in connection with this Amendment No. 2 pursuant to Section 2.18(b) of the
Credit Agreement referred to below).
          The Borrower, the Lenders party thereto and the Administrative Agent
are parties to a Credit Agreement dated as of August 4, 2010 (as amended by
Amendment No. 1, dated as of February 8, 2011, and as may be further amended,
restated or otherwise modified from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
(by means of loans and letters of credit) to be made by the Lenders to the
Borrower in an aggregate principal or face amount not exceeding $1,000,000,000.
          The Borrower has requested, and the Lenders party hereto have agreed,
that the Credit Agreement be amended in certain respects on the terms and
conditions hereof, and accordingly the parties hereto hereby agree as follows:
          Section 1. Definitions; Section References. Except as otherwise
defined in this Amendment No. 2 or as the context requires, terms defined in the
Credit Agreement are used herein as defined therein, and references to Sections
mean the respective Sections of the Credit Agreement.
          Section 2. Amendments.
          2.01. References Generally. References in the Loan Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby.
          2.02. Amendments to the Credit Agreement. Subject to the satisfaction
of the conditions precedent specified in Section 4 below, but effective as of
the date hereof, the Credit Agreement shall be amended as follows:
          (a) Definitions.
          (i) The following new defined terms shall be inserted into
Section 1.01 in the appropriate alphabetical order:
     “Amendment No. 2” means Amendment No. 2 to this Agreement dated as of
May 2, 2011.
          “Amendment No. 2 Effective Date” means the date on which the
amendments set forth in Amendment No. 2 become effective.
          (ii) Clause (b) of the definition of “Applicable Rate” in Section 1.01
shall be amended to read as follows: “(b) for Tranche B Term Loans, (i) 2.75%
per annum in the case of Eurodollar Loans and (ii) 1.75% in the case of ABR
Loans”.
          (iii) The definition of “LIBO Rate” in Section 1.01 shall be amended
by replacing all references to “1.50%” with “1.00%” in the last sentence
thereof.

 



--------------------------------------------------------------------------------



 



          (b) Section 2.10(a) shall be amended by inserting a new sentence at
the end thereof reading as follows:
     “If, on or before the date falling three months after the Amendment No. 2
Effective Date, all or any portion of the Tranche B Term Loans held by any
Tranche B Term Lender are prepaid with the Net Available Proceeds of any
Indebtedness pursuant to Section 2.10(b)(v), then, without limiting any of its
other obligations hereunder, the Borrower shall pay to such Tranche B Term
Lender on the date of such prepayment an amount equal to 1.00% of the principal
amount of such Tranche B Term Loan so prepaid.”
     Section 3. Representations and Warranties. The Borrower represents and
warrants to the Lenders and the Administrative Agent, that: (a) the
representations and warranties set forth in Article III (as hereby amended) of
the Credit Agreement, and in each of the other Loan Documents, are true and
complete on the date hereof as if made on and as of the date hereof (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty shall be true and correct as of
such specific date), and as if each reference in said Article III to “this
Agreement” included reference to this Amendment No. 2 and (b) no Default has
occurred and is continuing. All references herein to “the date hereof” mean
references to the date of the Credit Agreement.
     Section 4. Conditions Precedent. The amendments set forth in Section 2
hereof shall become effective on the date that each of the following conditions
shall have been satisfied:
          (a) the Administrative Agent shall have received counterparts of this
Amendment No. 2 executed by the Borrower, the Guarantors and the Administrative
Agent; and
          (b) the Borrower shall have paid to each Lender that executed and
delivered a counterpart hereof on or before April 13, 2011 a consent fee equal
to 0.125% of the aggregate principal amount of its Tranche B Term Loans
outstanding on such date.
     Section 5. Security Documents. The Borrower and the Guarantors hereby
ratify and confirm their respective obligations, and the Liens respectively
granted by them, under the Loan Documents.
     Section 6. Miscellaneous. Except as herein provided, the Loan Documents
shall remain unchanged and in full force and effect. This Amendment No. 2 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 2 by signing any such counterpart. This Amendment
No. 2 shall be governed by, and construed in accordance with, the law of the
State of New York.
[Signature pages follow]
Amendment No. 2

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 2 to be duly executed and delivered as of the day and year first above
written.

            THE GEO GROUP, INC.,
as Borrower
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Senior Vice President and CFO   

Amendment No. 2



--------------------------------------------------------------------------------



 



         

            GUARANTORS :

CORRECTIONAL SERVICES CORPORATION
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and Treasurer        CORRECTIONAL PROPERTIES PRISON FINANCE LLC
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President—Finance        CPT LIMITED PARTNER, LLC
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President        CPT OPERATING PARTNERSHIP L.P.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President—Finance        GEO ACQUISITION II, INC.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President—Finance        GEO CARE, INC.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Treasurer        GEO HOLDINGS I, INC.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President—Finance   

Amendment No. 2



--------------------------------------------------------------------------------



 



         

            GEO RE HOLDINGS LLC
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Senior Vice President & Treasurer        GEO TRANSPORT, INC.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and Treasurer        JUST CARE, INC.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and Treasurer        PUBLIC PROPERTIES DEVELOPMENT AND LEASING
LLC
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President — Finance        CORNELL COMPANIES, INC.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and CFO        CCG I CORPORATION
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and CFO        CORNELL ABRAXAS GROUP, INC.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and CFO   

Amendment No. 2



--------------------------------------------------------------------------------



 



         

            CORNELL COMPANIES ADMINISTRATION, LLC
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and CFO        CORNELL COMPANIES MANAGEMENT
HOLDINGS, LLC
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and CFO        CORNELL COMPANIES MANAGEMENT, LP
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and CFO        CORNELL COMPANIES MANAGEMENT SERVICES, LIMITED
PARTNERSHIP
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and CFO        CORNELL CORRECTIONS MANAGEMENT, INC.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and CFO        CORNELL CORRECTIONS OF ALASKA, INC.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and CFO        CORNELL CORRECTIONS OF CALIFORNIA, INC.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and CFO   

Amendment No. 2



--------------------------------------------------------------------------------



 



         

            CORNELL CORRECTIONS OF RHODE ISLAND, INC.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and CFO        CORNELL CORRECTIONS OF TEXAS, INC.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and CFO        CORNELL INTERVENTIONS, INC.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and CFO        CORRECTIONAL SYSTEMS, INC.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President & Treasurer        WBP LEASING, INC.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and CFO        WBP LEASING, LLC
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and CFO        BII HOLDING CORPORATION
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President — Finance   

Amendment No. 2



--------------------------------------------------------------------------------



 



         

            BII HOLDING I CORPORATION
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President — Finance        BEHAVIORAL HOLDING CORP.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President — Finance        BEHAVIORAL ACQUISITION CORP.
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President — Finance        B.I. INCORPORATED
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President — Finance   

Amendment No. 2



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS,
as Administrative Agent
      By:   /s/ Robbin Park         Name:   Robbin Park        Title:   Managing
Director            By:   /s/ Aashish Mohan         Name:   Aashish Mohan       
Title:   Managing Director
Loan Syndication & Trading — Americas        BNP PARIBAS,
as Lender
      By:   /s/ Robbin Park         Name:   Robbin Park        Title:   Managing
Director            By:   /s/ Laleh Bashirrad         Name:   Laleh Bashirrad   
    Title:   Director     

Amendment No. 2